EXHIBIT 11 Applied Nanotech Holdings, Inc. Computation of Income (Loss) Per Share Three Months ended June 30, Six Months ended June. 30, 2010 2009 2010 2009 Computation of loss per common share: Net loss applicable to common shares $ 418,786 $ (654,027 ) $ (151 ,154 ) $ (1,487,141 ) Weighted average number of common shares 108,580,633 107,395,216 108,244,919 107,395,216 Net income (loss) per common share $ 0.00 $ (0.01 ) $ (0.00 ) $ (0.01 ) Computation of income ( loss ) per common share assuming full dilution** Net loss applicable to common shares $ 418,786 Weighted average number of common shares 108,729,402 Net income (loss) per common share $ 0.00 ** No computation of diluted loss per common share is included for the other periods because such computation results in an antidilutive loss per common share.
